Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00353-CV

                           IN THE INTEREST OF T.H.C., a Child

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-19681
                      Honorable Cynthia Marie Chapa, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
court for this appeal are taxed against Appellant Claudia Lopez.

       SIGNED January 15, 2020.


                                                _____________________________
                                                Patricia O. Alvarez, Justice